DETAILED ACTION
	This action is in response to the initial filing filed on July 22, 2020.  Claims 1-40 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a first user eyewear device, classified in G02B2027/0178.
II. Claims 11-18, drawn to a method for interactively engaging a first user worn device, classified in G06F1/163.
III. Claims 19-31, drawn to a system for triggering a digital event with interactive worn devices, classified in G06F1/163.
IV. Claims 32-40, drawn to a first user signaling device, classified in G06F1/163.







The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). 
Invention I:  In this case, the apparatus as claimed can be used to practice another materially different process such as “a housing comprising an interface to communicate with a first user networked device and at least a second user eyewear device; said housing operatively coupled to a lighting element, wherein said lighting element is disposed on at least a portion of a frame of said eyewear device in a line of sight of at least a second user and displays a color-coded communication of interaction rules; a processor; a non-transitory storage element coupled to the processor; encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor, configure the first user eyewear device to:  interact with the at least second user eyewear device by: (1) being within a wireless communication short-range of the at least second user eyewear device; (2) transmitting a signal with a tag to the at least second user eyewear device; (3) accepting the signal with the tag by the at least second user eyewear device; (4) decoding said tag by the at least second user eyewear device when the at least second user eyewear device interaction rules displayed match the interaction rules displayed on the first user eyewear device; and (5) decoding said tag to trigger a digital event.”  
Invention II:  In this case, the process as claimed can be practiced by another materially different apparatus such as “communicating the first user worn device with a first user networked device and at least a second user worn device via an interface disposed within a housing on any part of a worn device of said first user worn device, wherein said housing is coupled to a lighting element or display disposed on at least a portion of said worn device displaying a color-coded communication of interaction rules; decoding a tag by the at least second user worn device when the at least second user worn device interaction rules displayed match the interaction rules displayed on the first user worn device triggering a digital event.”
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
Invention I:  The subcombination has separate utility such as “a housing comprising an interface to communicate with a first user networked device and at least a second user eyewear device; said housing operatively coupled to a lighting element, wherein said lighting element is disposed on at least a portion of a frame of said eyewear device in a line of sight of at least a second user and displays a color-coded communication of interaction rules; encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor, configure the first user eyewear device to:  interact with the at least second user eyewear device by: (1) being within a wireless communication short-range of the at least second user eyewear device; (2) transmitting a signal with a tag to the at least second user eyewear device; (3) accepting the signal with the tag by the at least second user eyewear device; (4) decoding said tag by the at least second user eyewear device when the at least second user eyewear device interaction rules displayed match the interaction rules displayed on the first user eyewear device; and (5) decoding said tag to trigger a digital event.”  
Invention III:  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed such as “a first user worn device; a second user worn device; a portion of said first user worn device disposed with a housing comprising an interface to communicate with a first user networked device and the second user worn device; said housing operatively coupled to a lighting element or display, wherein said lighting element or display is disposed on at least a portion of said worn device in a line of sight of at least a second user and displays a color-coded communication of interaction rules; encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor, configure the first user worn device to: interact with the at least second user worn device by: (1) being within a wireless communication short-range of the at least second user worn device; (2) transmitting a signal with a tag to the at least second user worn device; (3) accepting the signal with the tag by the at least second user worn device; (4) decoding said tag by the at least second user worn device when the at least second user worn device interaction rules displayed match the interaction rules displayed on the first user worn device; and (5) decoding said tag to trigger a digital event.”
Inventions I and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
Invention I:  The subcombination has separate utility such as “a housing comprising an interface to communicate with a first user networked device and at least a second user eyewear device; said housing operatively coupled to a lighting element, wherein said lighting element is disposed on at least a portion of a frame of said eyewear device in a line of sight of at least a second user and displays a color-coded communication of interaction rules; encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor, configure the first user eyewear device to:  interact with the at least second user eyewear device by: (1) being within a wireless communication short-range of the at least second user eyewear device; (2) transmitting a signal with a tag to the at least second user eyewear device; (3) accepting the signal with the tag by the at least second user eyewear device; (4) decoding said tag by the at least second user eyewear device when the at least second user eyewear device interaction rules displayed match the interaction rules displayed on the first user eyewear device; and (5) decoding said tag to trigger a digital event.”
Invention IV:  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed such as “a housing comprising an interface to communicate with a first user networked device and at least a second user device (worn device, signaling device, or badge device); at least one lighting element comprised within said housing and operatively coupled to said interface, wherein said lighting element emits a color-coded light via a display disposed on at least a front surface of said housing; a clip on a bottom surface or back surface of said housing allowing a first user to clip said housing onto at least one of the first user’s garment or device for line-of-sight display of color-coded communication of interaction rules to at least a second user; encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor, configure the first user signaling device to: interact with the at least second user device by: (1) being within a wireless communication short-range of the at least second user device; (2) transmitting a signal with a tag to the at least second user device; (3) accepting the signal with the tag by the at least second user device; (4) decoding said tag by the at least second user device when the at least second user device interaction rules displayed match the interaction rules displayed on the first user signaling device; and (5) decoding said tag to trigger a digital event.” 






Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). 
Invention II:  In this case, the process as claimed can be practiced by another materially different apparatus such as “communicating the first user worn device with a first user networked device and at least a second user worn device via an interface disposed within a housing on any part of a worn device of said first user worn device, wherein said housing is coupled to a lighting element or display disposed on at least a portion of said worn device displaying a color-coded communication of interaction rules; decoding a tag by the at least second user worn device when the at least second user worn device interaction rules displayed match the interaction rules displayed on the first user worn device triggering a digital event.”
Invention III:  In this case, the apparatus as claimed can be used to practice another materially different process such as “a first user worn device; a second user worn device; a portion of said first user worn device disposed with a housing comprising an interface to communicate with a first user networked device and the second user worn device; said housing operatively coupled to a lighting element or display, wherein said lighting element or display is disposed on at least a portion of said worn device in a line of sight of at least a second user and displays a color-coded communication of interaction rules; and a processor; a non-transitory storage element coupled to the processor; encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor, configure the first user worn device to: interact with the at least second user worn device by: (1) being within a wireless communication short-range of the at least second user worn device; (2) transmitting a signal with a tag to the at least second user worn device; (3) accepting the signal with the tag by the at least second user worn device; (4) decoding said tag by the at least second user worn device when the at least second user worn device interaction rules displayed match the interaction rules displayed on the first user worn device; and (5) decoding said tag to trigger a digital event.”
Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). 
Invention II:  In this case, the process as claimed can be practiced by another materially different apparatus such as “communicating the first user worn device with a first user networked device and at least a second user worn device via an interface disposed within a housing on any part of a worn device of said first user worn device, wherein said housing is coupled to a lighting element or display disposed on at least a portion of said worn device displaying a color-coded communication of interaction rules; decoding a tag by the at least second user worn device when the at least second user worn device interaction rules displayed match the interaction rules displayed on the first user worn device triggering a digital event.”
Invention IV:  In this case, the apparatus as claimed can be used to practice another materially different process such as “a housing comprising an interface to communicate with a first user networked device and at least a second user device (worn device, signaling device, or badge device); at least one lighting element comprised within said housing and operatively coupled to said interface, wherein said lighting element emits a color-coded light via a display disposed on at least a front surface of said housing; a clip on a bottom surface or back surface of said housing allowing a first user to clip said housing onto at least one of the first user’s garment or device for line-of-sight display of color-coded communication of interaction rules to at least a second user; a processor; a non-transitory storage element coupled to the processor; encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor, configure the first user signaling device to: interact with the at least second user device by: (1) being within a wireless communication short-range of the at least second user device; (2) transmitting a signal with a tag to the at least second user device; (3) accepting the signal with the tag by the at least second user device; (4) decoding said tag by the at least second user device when the at least second user device interaction rules displayed match the interaction rules displayed on the first user signaling device; and (5) decoding said tag to trigger a digital event.” 
Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
Invention III:  the combination as claimed does not require the particulars of the subcombination as claimed such as  “a first user worn device; a second user worn device; a portion of said first user worn device disposed with a housing comprising an interface to communicate with a first user networked device and the second user worn device; said housing operatively coupled to a lighting element or display, wherein said lighting element or display is disposed on at least a portion of said worn device in a line of sight of at least a second user and displays a color-coded communication of interaction rules; encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor, configure the first user worn device to: interact with the at least second user worn device by: (1) being within a wireless communication short-range of the at least second user worn device; (2) transmitting a signal with a tag to the at least second user worn device; (3) accepting the signal with the tag by the at least second user worn device; (4) decoding said tag by the at least second user worn device when the at least second user worn device interaction rules displayed match the interaction rules displayed on the first user worn device; and (5) decoding said tag to trigger a digital event.”
Invention IV:  The subcombination has separate utility such as “a housing comprising an interface to communicate with a first user networked device and at least a second user device (worn device, signaling device, or badge device); at least one lighting element comprised within said housing and operatively coupled to said interface, wherein said lighting element emits a color-coded light via a display disposed on at least a front surface of said housing; a clip on a bottom surface or back surface of said housing allowing a first user to clip said housing onto at least one of the first user’s garment or device for line-of-sight display of color-coded communication of interaction rules to at least a second user; encoded instructions stored in the non-transitory storage element, wherein the encoded instructions when implemented by the processor, configure the first user signaling device to: interact with the at least second user device by: (1) being within a wireless communication short-range of the at least second user device; (2) transmitting a signal with a tag to the at least second user device; (3) accepting the signal with the tag by the at least second user device; (4) decoding said tag by the at least second user device when the at least second user device interaction rules displayed match the interaction rules displayed on the first user signaling device; and (5) decoding said tag to trigger a digital event.” 







The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mohamed Azeez on May 25, 2022 a provisional election was made without traverse to prosecute the invention of invention II, claims 11-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 and 19-40 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Objections
Claim 14 is objected to because of the following informalities:  Dependent claim 14 recites the term, “the users networked device” which lacks antecedent basis in lines 3-4.  Appropriate correction is required.  The examiner believes the applicant meant to recite the term, “the first user networked device”.  
Claims 15-17 are objected to because of the following informalities:  Dependent claims 15-17 recite the term, “the device”, which lacks antecedent basis in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein US Publication 20160166203 A1 in view Ratajczyk US Publication 20130154826 A1.  



Claim 11:
	As per claim 11, Goldstein teaches a method comprising:
communicating the first user worn device with a first user networked device and at least a second user worn device via an interface disposed within a housing on any part of a worn device of said first user worn device, wherein said housing is coupled to a lighting element or display disposed on at least a portion of said worn device displaying a color-coded communication of interaction rules (paragraph 0171 “The eyewear can also include an exterior illumination element 29 that presents visual status to users within proximity of a user wearing the eyewear, regarding at least one operation of the earpiece, including at least one among ambient sound capture status, a recording status, a warning status, a do not disturb status, and a welcome interaction status.  Although not shown, the eyeglasses may also contain a transceiver for communicating  with other mobile devices or systems, for example, via Bluetooth, Wi-Fi, or other communication protocol”);

Goldstein does not teach and decoding a tag by the at least second user worn device when the at least second user worn device interaction rules displayed match the interaction rules displayed on the first user worn device triggering a digital event.  However, Ratajczyk teaches a Tactile and Visual Alert Device Triggered by Received Wireless Signal and further teaches, “The wearable article of the present invention is a bracelet formed from a waterproof, elastic housing. Inside the housing a vibrator and one or more light sources are integrated into an alert circuit module with, a battery, and a sensor chip. An antenna is connected to the sensor chip and may be an onboard antenna or may extend from the chip. This antenna receives short range signals such as Bluetooth or radio band. The sensor chip contains embedded logic configured to detect wireless signals within a predetermined frequency range and strength. Upon detection of an incoming wireless signal, the sensor chip's embedded logic activates the alert circuit module, illuminating the light sources and causing the vibrator to vibrate the housing. In this way the bracelet provides both visual and tactile feedback to a user whenever a signal of predetermined type is received.” (paragraph 0014) and “The signal notification bracelet 100 is a wearable article that contains a vibrator, at least one light source, a sensor chip, and a battery. A band formed from a waterproof, elastic material houses the circuitry components. When the sensor chip perceives an incoming signal from the wireless transmission receiving device, an integrated alert circuit instructs the light to illuminate and the vibrator to vibrate. The bracelet thus provides both visual and tactile feedback to the user, wherein the wireless transmission receiving device perceives an incoming signal The specific construction and use of the signal notification bracelet will be described in greater detail herein, but it should be understood that the bracelet must be durable, elastic, and waterproof to permit use during strenuous physical activities.” (paragraph 0034).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldstein to include and decoding a tag by the at least second user worn device when the at least second user worn device interaction rules displayed match the interaction rules displayed on the first user worn device triggering a digital event as taught by Ratajczyk in order to alert or inform the user regarding a particular communication.  

Claim 12:
	As per claim 12, Goldstein and Ratajczyk teach the method of claim 11 as described above and Goldstein further teaches wherein the worn device is any one of a form including a badge, eyewear, watch, locket housing a watch, ring, bracelet, double-sided mobile device, device-mounted clip, garment-woven display, or jewellery (Figures 5A and 5B).




Claim 13:
	As per claim 13, Goldstein and Ratajczyk teach the method of claim 12 as described above Ratajczyk and further teaches wherein the worn devices of different form interact to trigger the digital event (paragraphs 0003 and 0034).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include wherein the worn devices of different form interact to trigger the digital event as taught by Ratajczyk in order to communicate with a plurality of different devices to provide communication or alert to a user.   

Claim 14:
	As per claim 14, Goldstein and Ratajczyk teach the method of claim 11 as described above and Ratajczyk further teaches wherein the digital event is at least one of a static, dynamic, and/or scheduled images and/or video content for at least one of a display, download, and/or upload from any one of the users networked device (paragraphs 0014, 0034, and 0040).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include wherein the digital event is at least one of a static, dynamic, and/or scheduled images and/or video content for at least one of a display, download, and/or upload from any one of the users networked device as taught by Ratajczyk in order to provide communication/information or alert to a user.

Claim 15:	
	As per claim 15, Goldstein and Ratajczyk teach the method of claim 11 as described above and Goldstein further teaches wherein the display is from at least one of a lighting element or display disposed on any portion of the device communicating a willingness for approach and digital interaction with any other device for triggering the digital event (paragraph 0171).

Claim 16:	
	As per claim 16, Goldstein and Ratajczyk teach the method of claim 11 as described above and Ratajczyk further teaches further comprising a haptic unit disposed on or within any one of the device emitting a pre-defined haptic output indicating an incoming request to interact or message from another user within proximity or line of sight (paragraphs 0014, 0034, and 0040).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include further comprising a haptic unit disposed on or within any one of the device emitting a pre-defined haptic output indicating an incoming request to interact or message from another user within proximity or line of sight as taught by Ratajczyk in order to communicate or interact based on signals received.   

Claim 18:	
As per claim 18, Goldstein and Ratajczyk teach the method of claim 11 as described above and Goldstein further teaches wherein the display comprises a color signature, wherein the display emits a pre-defined sequence of static, dynamic, or flashing colors to help identify a targeted user for approach and digital interaction for triggering the digital event (paragraph 0171).








Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein and Ratajczyk as applied to claim 11 above, and further in view of Lee et al. US Publication 20150219933 A1.
Claim 17:	
	As per claim 17, Goldstein and Ratajczyk teach the method of claim 11 as described above but do not teach further comprising a display touch key or device soft or hard key on the device sending a response to an incoming request to interact or message from another user, wherein the response indicates a willingness or unwillingness to interact and digitally interact with the other user based on a pre-defined color scheme.  However, Lee teaches a Wearable Eyeglass Device and further teaches, “The touch input judging unit 127 judges that a touch input of the user has been generated when the first optical signal is covered by the user's fingers during reception of the ambient light or the first optical signal, such that it is not input to the light receiving unit 122. Here, the touch input judging unit 127 may judge the touch input of the user by analyzing the pattern of the light receiving elements covered by the user's fingers among the plurality of light receiving elements. For example, the touch input judging unit 127 judges whether the input of the user is a touch or a drag from the pattern generated over time by the plurality of light receiving elements.” (paragraph 0055), “Further, the touch input judging unit 127 may include an acceleration sensor (not shown) and may accurately judge shaking or a touch input at the time of movement of the user depending on an acceleration value measured by the acceleration sensor.” (paragraph 0056) and “For example, the touch of the user is recognized in the case in which the ambient light or the first optical signal entering some of the light receiving elements of the light receiving units 122 and 125 is instantaneously covered by the users fingers, such that the first signal is instantaneously interrupted for a very short time, and the drag of the user is recognized in the case in which the ambient light or the first optical signal in a series of light receiving elements of the light receiving units 122 and 125 is continuously covered over time by the users fingers.” (paragraph 0057).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Goldstein to include further comprising a display touch key or device soft or hard key on the device sending a response to an incoming request to interact or message from another user, wherein the response indicates a willingness or unwillingness to interact and digitally interact with the other user based on a pre-defined color scheme as taught by Lee in order to allow the user to communicate or incorporate feedback based on response to interactions received from a user or device.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al. US Publication 20210157167 Sele-Customized Glasses 
Lim discloses self-customized glasses allow a wearer to assemble essential parts of the glasses in a self-customized type, can allow the wearer to make glasses with various forms according to the wearer's taste since allowing the wearer to select colors, patterns or designs of essential parts of the glasses by applying various custom-assembly forms or micro LED display skins to the essential parts, and provide rimless glasses with feelings of rimless glasses, half-rim glasses and full-rim glasses.

Allen US Publication 20190331936 A1 Illuminated Lens Frame
Allen discloses an illuminated eyewear includes a lens support including a frame with a pair of rims and a bridge that is attached to and extends between the rims. A first temple is attached to one of the rims and a second temple is attached to another one of the rims. A pair of lenses is mounted to the frame wherein each of the rims engages one of the lenses. A light source is mounted on the lens support and illuminating perimeter edges of the lenses when the light source is turned on.

Shiratori US Publication 20170068120 A1 Glasses Type Information Terminal, Information Processing Device, Computer Program and Recording Medium
Shiratori discloses a glasses type information terminal, which is not only configured to deliver information to a wearer without hindering everyday activities, but is also capable of easily delivering an intention or the like of the wearer to a surrounding area. Chip LEDs (30) capable of selectively emitting a plurality of colors of light are arranged on a glasses frame (10). The chip LEDs (30) are configured to radiate light toward an end portion of glasses lenses (20a, 20b). A control module (70) and a communication module (60) configured to perform near field communication to and from a mobile terminal that generates personalized information on the wearer are accommodated in the glasses frame (10). The control module (70) is configured to perform light emission control of the chip LEDs (30) based on information from the mobile terminal.

Drews US Publication 20160348888 A1 Illuminating Decorative Badges
Drews discloses decorative badges are disclosed that removably attach to a user's clothes and include a team logo and an illuminating element that can be switched on or off. In some examples, the illuminating decorative badge includes a switch that automatically causes the illuminating element to light when the badge is attached to the user's clothes. In some further examples, the decorative badge allows the team logo and illuminating element to be swapped, so as to allow the decorative badge to be repurposed for a variety of sports teams. The decorative badge is typically round in shape, but can be fashioned in a variety of different shapes to suit the user's purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L HAMILTON/               Primary Examiner, Art Unit 3682